By the Court. Oakley, Ch. J.
The only point in the case is, whether a wife can be compelled to appear and be examined as a witness against her husband. We are clear that husband and wife cannot be witnesses either for or against each other, on grounds of public policy appertaining to the domestic relations. The objection does not arise from interest in the event of the suit; but from the interruption which the allowance of such a practice would produce in the domestic harmony of the parties, and in that confidence which ought to exist in the marriage relation. The justice was clearly right, and the judgment must be affirmed.(a)

 See Burrell v. Bull, 3 Sand. Ch. R. 15.